This appeal is from a decree dismissing a bill of complaint designed to set aside a tax deed dated October 5, 1942. The theory of the bill was that notice of application for the tax deed was not mailed to the legal owner as the law of that time required.
If the case is not controlled by Kester v. Bostwick, decided July 30, 1943 and reported in 153 Fla. 437, 15 So. 2d 201, then by the record, it should be affirmed because there is ample showing that the notice in question was mailed to the title holder of record and that is sufficient.
Affirmed.
BUFORD, C. J., THOMAS and SEBRING, JJ., concur.
BROWN, CHAPMAN and ADAMS, JJ., dissent.